TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-08-00629-CV



    Ruben Rios, Francisca Orona, Guadalupe Rosales, Adrian Rios and Christian Rios,
       Individually and as Next of Kin of Francisco Rios, deceased, Pedro Palacios,
                       Juan Carlos Rios and Noe Rios, Appellants

                                                      v.

        Alyssa Ann Akins; and QCD of Texas, Inc. d/b/a QCD of America, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
       NO. GN402027, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                                MEMORANDUM OPINION


                  The clerk’s record in this case was due on May 2, 2008. No clerk’s record has been

filed due to appellant’s failure to pay or make arrangements to pay the clerk’s fee for preparing the

clerk’s record.

                  If the trial court fails to file the clerk’s record due to appellant’s failure to pay or make

arrangements to pay the clerk’s fee for preparing the clerk’s record, the appellate court may dismiss

the appeal for want of prosecution unless the appellant was entitled to proceed without payment of

costs. Tex. R. App. P. 37.3(b).

                  Because appellant has failed to pay or make arrangements to pay the clerk’s fee for

preparing the clerk’s record, this appeal is dismissed for want of prosecution.
                                          ___________________________________________

                                          Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Prosecution

Filed: January 9, 2008




                                                2